DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 9 and 13 have been amended. Claims 5-8 and 17-20 remain objected to. Claims 1-20 remain pending and are ready for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US Publication No. 2012/0131025 -- "Cheung") in view of Wei et al. (US Publication No. 2017/0017407 -- "Wei") in further view of Merchia et al. (US Publication No. 2009/0012982 – “Merchia”).

Regarding claim 1, Cheung teaches An information handling system comprising: at least one processor; and a memory coupled to the at least one processor; wherein the information handling system is configured to: (Cheung paragraph [0100], The scale of storage systems (e.g., 100 s of Terabytes or greater) and an average chunk size (e.g. 64 KB) make such an index to be very large. If such an index is fully loaded in memory it will consume a large amount of the available memory and processor resources. If the index is not loaded in memory, data accesses become slow because the index needs to be paged into memory. Embodiments described herein do not use such an index, thereby preserving system resources. The storage system can use a processor coupled to memory to control the data chunk management and other storage resources. The system is designed specifically to handle information in a variety of ways such as receiving, sending, storing, etc. forms of data and data chunks, see Cheung paragraph [0051], System 100 is configured to enable data to be stored in storage 108 in an efficient manner, and for data to be retrieved from storage 108. For example, in an embodiment, data deduplication module 104 may be present. Data deduplication module 104 is configured to optimize received data for storage. For instance, data deduplication module 104 may compress received data received as a data stream 132. Data stream 132 may include a portion of a data file, a single data file, multiple data files, and/or any combination of files and/or file portions. As shown in FIG. 1, data deduplication module 104 generates data chunks 124, which may be a compressed and segmented version of data stream 132) receive data comprising a plurality of data chunks; (Cheung paragraph [0006], For instance, implementations for localizing data chunks in storage are provided. A data stream is parsed into a sequence of data chunks. Whether any of the sequence of data chunks is/are stored in a chunk container that includes a plurality of data chunks is determined. Data is received and parsed into a plurality of data chunks. Also see Cheung paragraph [0052], Data stream API 110 provides an interface for storage system 102 to receive data chunks 124. Data chunks 124 may include a plurality of data chunks that form data stream 132 from which data chunks 124 are generated) perform deduplication on the plurality of data chunks to produce a plurality of unique data chunks; (Cheung paragraph [0002], Data deduplication may be performed according to one or more techniques to eliminate redundancy within and between persistently stored files. For instance, according to one technique, unique regions of data that appear multiple times in one or more files may be identified, and a single copy of those identified unique regions of data may be physically stored. References to those identified unique regions of data (also referred to as data “chunks”) may be stored that indicate the files, and the locations in the files, that include them. Deduplication is performed on the received data chunks to identify and parse unique data chunks).
Cheung does not teach determine a compression ratio for respective pairs of the unique data chunks; determine a desired compression order for the plurality of unique data chunks based on the compression ratios; combine the plurality of unique data chunks in the desired compression order; and perform data compression on the combined plurality of unique data chunks.
However, Wei teaches determine a compression ratio for respective pairs of the unique data chunks; (Wei paragraph [0010], a data object processing apparatus, where the apparatus includes: a block dividing module, configured to divide a data object into one or more blocks; a data segment generating module, configured to calculate a sample compression ratio of each block. A compression ratio is determined for the pairs of data "blocks" (i.e., chunks) which are unique as they have already been deduplicated previously. This process is also explicitly laid out for unique data chunks as well, Wei paragraphs [0041-0042], Step 14: Calculate a fingerprint of each of the data chunks, determine, by using the fingerprint, whether each of the data chunks is stored in a storage device, and send, to the storage device, the data chunk that is not stored in the storage device, along with the fingerprint and the sample compression ratio that are corresponding to the data chunk that is not stored. [0042] A fingerprint is used to uniquely identify a data chunk, and a data chunk and a fingerprint corresponding to the data chunk have a one-to-one correspondence. A fingerprint calculating method is to calculate a hash (Hash) value of a data chunk as a fingerprint) determine a desired compression order for the plurality of unique data chunks based on the compression ratios; (Wei paragraph [0030], Select, according to a length range to which a length of each data segment belongs and a compression ratio range to which the sample compression ratio of each data segment belongs, an expected length to divide a data segment into data chunks. A value range of the length of the data segment is classified as at least one of the length ranges, where the length of each of the data segments uniquely belongs to one of the length ranges, and the sample compression ratio of each of the data segments uniquely belongs to one of the compression ratio ranges. The compression order is determined based on the compression length value that is determined to be within a given range of values, see Wei paragraph [0046], 21: Load a chunking policy mapping table. Referring to Table 1 and Table 2, the chunking policy mapping table records which compression ratios have a same compression ratio characteristic; in addition, the chunking policy mapping table further records a length range to which a length of a data segment belongs, a compression ratio range to which a compression ratio of a data segment belongs, and an expected length jointly determined by the length range and the compression ratio range. The expected length is used to divide the data segment into data chunks. The step may also be performed subsequently, as long as the chunking policy mapping table is loaded before it needs to be used) combine the plurality of unique data chunks in the desired compression order; (Wei paragraph [0076], 5b, a group of candidate chunking sequence to divide the data object and perform sampling and compression ratio estimation on the chunks obtained after the division; 5d, aggregate consecutive candidate blocks with a same compression ratio characteristic into a data segment; 5e, select an expected length and a corresponding chunk boundary according to the compression ratio and length characteristic of each data segment, where the data chunks divided from each data segment according to the corresponding chunk boundary form a chunking subsequence; and 5f, splice chunking subsequences of the data segments and calculate a chunking fingerprint. The deduplicated data chunks can be combined and aggregated into a data segment (or other measurement unit) based  and perform data compression on the combined plurality of unique data chunks (Wei paragraph [0078], In the data object processing apparatus 6, the block dividing module 61 is configured to divide a data object into one or more blocks; the data segment generating module 62 is configured to calculate a sample compression ratio of each block, aggregate consecutive blocks with a same sample compression ratio characteristic into one data segment, and obtain the sample compression ratio of each data segment; and the data chunk generating module 63 is configured to select, according to a length range to which a length of each of the data segments belongs and a compression ratio range to which the sample compression ratio of each of the data segments belongs, an expected length to divide the data segment into data chunks, where the sample compression ratio of each of the data segments uniquely belongs to one of the compression ratio ranges, and the length of each of the data segments uniquely belongs to one of the length ranges. Once the aforementioned compression and aggregation of the data chunks occurs, the same process can be applied to the data segment (or other measurement unit) consisting of a plurality of data chunks. Essentially, the aggregate compressed data chunks can also be similarly compressed).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Cheung and those of Wei. Wei teaches a process by which data can be compressed, aggregated, and then compressed again. This is a common technique that offers improved system resource usage and overall memory storage, by reducing the overall A content defined chunking (Content Defined Chunking, CDC) method adopts a sliding window to scan data and identify a byte string that complies with a preset characteristic, and to mark a position of the byte string as a chunk boundary, so as to divide a data set or a data stream into variable-length chunk sequences. In the method, a chunk boundary is selected based on a content characteristic of data, and can more acutely identify a data unit shared by similar files or data streams, and therefore, the method is widely applied in various data deduplication solutions. According to a research, when the content defined chunking method is adopted to divide a data set or a data stream, a finer chunking granularity means a higher probability of identifying duplicate data and a better deduplication result. However, a finer chunking granularity means a larger number of chunks to be divided from a given data set, thereby increasing an indexing overhead and the complexity of searching for duplicate data. As a result, the time efficiency of data deduplication is reduced).

Cheung in view of Wei does not teach determine a compression ratio for respective pairs of the unique data chunks by concatenating each pair of unique data chunks and performing a test compression of the concatenated pair.
However, Merchia teaches determine a compression ratio for respective pairs of the unique data chunks by concatenating each pair of unique data chunks and performing a test compression of the concatenated pair (Merchia paragraphs [0010-0011], The present invention is further directed towards a system for generating a compressed data file. The system of the present invention comprises a file compression unit operative to partition a file into one or more chunks, a given chunk comprising a separate unit of data representing a subset of data from the file. The file compression unit may be operative to partition a file into one or more chunks based on a predetermined size, through use of a best-fit mode, a flat divide scheme, a hashing algorithm, range partitioning or round-robin scheduling. The file compression unit may further be operative to generate metadata indicating a chunk offset of a given chunk. According to an alternative embodiment, the file compression unit may be operative to generate a table maintaining the chunk offset associated with a given chunk. According to one embodiment of the invention, the system of the present invention further comprises a concatenation unit operative to concatenate the one or more chunks of a given file and append the metadata associated with the one or more chunks to the file with which the one or more chunks are associated. According to one embodiment, the system of the present invention may further comprise a chunk compression unit operable to compress the one or more chunks of a given file using a DEFLATE algorithm. A file completion unit is operative to provide the chunked data file. Merchia teaches concatenating together multiple data chunks and using it to perform a potential compression/decompression, if desired. Also see Merchia paragraph [0026], The partitioned file is then received by the chunk compression unit 108. The chunk compression unit 108 compresses the received data chunks utilizing a compression algorithm known in the art, which may comprise allowing for the concatenation of compressed files. For example, the chunk compression unit 108 may employ an algorithm such as DEFLATE, which is a popular compression algorithm utilized by the compression utility gzip. The use of a compression algorithm that allows for concatenation enables the compressed file to be decompressed in its entirety or in pieces).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Cheung and Wei with those of Merchia. Merchia teaches concatenating together multiple data chunks and using it to perform a potential compression/decompression, which provides valuable information to the system allowing for optimized performance such as being able to determine which data chunks should ultimately be compressed, as well as the order of compression, and various other operational guidelines that can be improved upon with the information (Merchia paragraphs [0029-0030], Alternatively, or in conjunction with the foregoing, metadata generated by metadata unit 109 may comprise data corresponding to key values of records at the chunk boundaries. For example, given a database of records containing a key column and a range partitioning scheme that forms chunks based on key columns, generated metadata may contain information related to the key column value of the first and last elements within the chunk. This scheme would allow a sophisticated client access to a specific chunk relating to a desired key column, thus allowing the client to access only a relevant subset, or chunk, of the compressed file. Compressed chunks are thereafter received by a concatenation unit 110. The concatenation unit 110 is operative to concatenate chunks corresponding to a received data file while communicating with a metadata unit 109. The metadata unit 109 is operative to generate metadata comprising information used in the decompression of individual chunks. According to one embodiment, metadata comprises information utilized for locating the position of a chunk within a file, including but not limited to a chunk offset associated with a given chunk).

Claims 9 and 13 are the corresponding method and non-transitory computer readable medium claims to system claim 1. They are rejected with the same references and rationale.

Regarding claim 2, Cheung in view of Wei in further view of Merchia teaches The information handling system of claim 1, wherein the compression ratio is determined for every pair of unique data chunks (Wei paragraphs [0042-0043], A fingerprint is used to uniquely identify a data chunk, and a data chunk and a fingerprint corresponding to the data chunk have a one-to-one correspondence. A fingerprint calculating method is to calculate a hash (Hash) value of a data chunk as a fingerprint. [0043] Step 15: The storage device stores the received data chuck and the fingerprint of the data chunk. During the storing, the storage device may determine whether the sample compression ratio of the received data chunk complies with a compression ratio threshold; and compresses and then store the data chunk that complies with the compression ratio threshold, so as to save storage space, and directly stores data that does not comply with the compression ratio threshold without compressing the data. The unique data chunks will each have a compression ratio determined).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Cheung and Wei with those of Merchia. Wei teaches determining a compression ratio for each pair of unique data chunks, which helps the memory system more accurately store and group the compressed data chunks or more efficiently classify them into groups, as Wei explains (Wei paragraph [0043-0044], Step 15: The storage device stores the received data chuck and the fingerprint of the data chunk. During the storing, the storage device may determine whether the sample compression ratio of the received data chunk complies with a compression ratio threshold; and compresses and then store the data chunk that complies with the compression ratio threshold, so as to save storage space, and directly stores data that does not comply with the compression ratio threshold without compressing the data. For example, if the compression ratio threshold is less than or equal to 0.7, a data chunk whose sample compression ratio is less than or equal to 0.7 may be stored after being compressed, and data chunk whose sample compression ratio is greater than 0.7 is directly stored without being compressed. [0044] It should be noted that more than one segmentation manner can be used in step 11. For example, in another implementation manner, a segmentation policy used in step 11 may be modified as: aggregating neighboring consecutive blocks, for which a difference between values of sample compression ratios is less than a specified threshold, into one data segment).

Claim 14 is the corresponding non-transitory computer readable medium claim to system claim 2. It is rejected with the same references and rationale.


Claims 3-4 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Wei in further view of Merchia as applied to claim 1 and 13 above, and further in view of Chavda et al. (US Publication No. 2016/0203058 -- "Chavda").

Regarding claim 3, Cheung in view of Wei in further view of Merchia in further view of Chavda teaches The information handling system of claim 1, wherein the information handling system is further configured to determine a weighted graph based on the unique data chunks; and wherein the desired compression order (Wei teaches having a specific compression order, see Wei paragraph [0010], a data object processing apparatus, where the apparatus includes: a block dividing module, configured to divide a data object into one or more blocks; a data segment generating module, configured to calculate a sample compression ratio of each block. A compression ratio is determined for the pairs of data "blocks" (i.e., chunks) which are unique as they have already been deduplicated previously. This process is also explicitly laid out for unique data chunks as well, Wei paragraphs [0041-0042], Step 14: Calculate a fingerprint of each of the data chunks, determine, by using the fingerprint, whether each of the data chunks is stored in a storage device, and send, to the storage device, the data chunk that is not stored in the storage device, along with the fingerprint and the sample compression ratio that are corresponding to the data chunk that is not stored. [0042] A fingerprint is used to uniquely identify a data chunk, and a data chunk and a fingerprint corresponding to the data chunk have a one-to-one correspondence. A fingerprint calculating method is to calculate a hash (Hash) value of a data chunk as a fingerprint) is determined based on the weighted graph (Chavda claim 2, wherein the determining a servicing sequence of the plurality of data retrieval requests further comprises the step of: the first computing device mapping the plurality of data retrieval requests into a relationship graph, wherein each node of the relationship graph corresponds to a data retrieval request, and wherein each edge of the relationship graph has an edge weight associated with the number of unique data chunks shared between the pair of data retrieval requests connected by the edge. A weighted graph is determined based on the unique data chunks pairs, which is used to design the optimized compression order. Also see Chavda paragraph [0030], FIG. 2B illustrates a relationship graph constructed from mapping the three un-serviced data retrieval requests of FIG. 2A into a relationship graph, in accordance with an embodiment of the present invention. Each node of relationship graph G1 represents a data object that is composed of data chunks, and each pair of data objects that share at least one data chunk share an edge. In a preferred embodiment, the weight of each edge is the total number of shared chunks between two nodes (in another embodiment, the weight of each edge is the total size of the shared chunk or chunks) ... Nevertheless, the techniques discussed herein can still operate by, for example, treating each isolated subgraph of the disjoint graph as a separate relationship graph. As will be discussed in detail in the context of FIG. 3, data objects R1, R2, and R3 have their data chunks retrieved in an optimized read order based on their relationship score, for example, the total edge weight, total number of edges of the node, or the weighted sum of the total edge weight of the node and the total number of edges of the node, determined by data retrieval optimizer program 112 traversing relationship graph G1, starting from the node having the highest relationship score, in substantially breadth-first order according to descending relationship score).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Cheung and Wei and Merchia with those of Chavda. Chavda teaches using a weighted graph to determine a desired compression order for the unique data chunks, which allows the system to provide a more efficient retrieval and compression order for each data chunk to minimize the memory resources and processing time required (Chavda paragraph [0023], In general, deduplication index 114 can be any data structure that allows for the efficient storing and organizing of data, that may be accessed by data retrieval optimizer program 112, and that allows data retrieval optimizer program 112 to service a plurality of data retrieval requests from a computing device, for example, client computing device 120. In preferred embodiments of the invention, storage 116 includes a hard disk unit that stores data chunks file 115 and deduplication index 114. In general, storage 116 can be any device, or combination of devices, that allows data chunks file 115 and deduplication index 114 to be stored within it and allows data retrieval optimizer program 112 to access it in order to service a plurality of data retrieval requests received from a computing device, for example, client computing device 120. In preferred embodiments of the invention, buffer pool 118 includes computer memory, such as memory 406, where data retrieval optimizer program 112 temporarily stores the data chunks that it reads from data chunks file 115 that are required to service the plurality of data retrieval requests received from client computing device 120. In general, buffer pool 118 may be any computer data storage device of finite capacity that allows data retrieval optimizer program 112 to assemble and store data objects as well as store data chunks). Note that Chavda is not used to explicitly teach a desired compression order, that particular limitation is taught by Wei. Chavda is used for the rest of the claim.

Claim 15 is the corresponding non-transitory computer readable medium claim to system claim 3. It is rejected with the same references and rationale.


Regarding claim 4, Cheung in view of Wei in further view of Merchia in further view of Chavda teaches The information handling system of claim 3, wherein the weighted graph includes nodes consisting of the unique data chunks, and wherein the weighted graph includes weighted edges between respective pairs of unique data chunks that are based on the compression ratio (Wei teaches having a specific compression ratio, see Wei paragraph [0010], a data object processing apparatus, where the apparatus includes: a block dividing module, configured to divide a data object into one or more blocks; a data segment generating module, configured to calculate a sample compression ratio of each block. A compression ratio is determined for the pairs of data "blocks" (i.e., chunks) which are unique as they have already been deduplicated previously. This process is also explicitly laid out for unique data chunks Step 14: Calculate a fingerprint of each of the data chunks, determine, by using the fingerprint, whether each of the data chunks is stored in a storage device, and send, to the storage device, the data chunk that is not stored in the storage device, along with the fingerprint and the sample compression ratio that are corresponding to the data chunk that is not stored. [0042] A fingerprint is used to uniquely identify a data chunk, and a data chunk and a fingerprint corresponding to the data chunk have a one-to-one correspondence. A fingerprint calculating method is to calculate a hash (Hash) value of a data chunk as a fingerprint) for that pair of unique data chunks (Chavda Figure 2B; Chavda paragraph [0030], FIG. 2B illustrates a relationship graph constructed from mapping the three un-serviced data retrieval requests of FIG. 2A into a relationship graph, in accordance with an embodiment of the present invention. Each node of relationship graph G1 represents a data object that is composed of data chunks, and each pair of data objects that share at least one data chunk share an edge. In a preferred embodiment, the weight of each edge is the total number of shared chunks between two nodes (in another embodiment, the weight of each edge is the total size of the shared chunk or chunks). Data object R3 shares two data chunks with data object R1, data chunks C1 and C3, which results in an edge between data object R3 and data object R1 with an edge weight of 2. Data object R3 also shares a data chunk with R2, data chunk C4, which results in an edge between data object R3 and data object R2 with an edge weight of 1. Data object R1 and data object R2 do not have any chunks in common, and so their nodes do not share an edge. In a slightly different example, if data object R3 and data object R2 did not share a data chunk, then the depicted edge between them would not exist in relationship graph G1. Also see Chavda claim 2, wherein the determining a servicing sequence of the plurality of data retrieval requests further comprises the step of: the first computing device mapping the plurality of data retrieval requests into a relationship graph, wherein each node of the relationship graph corresponds to a data retrieval request, and wherein each edge of the relationship graph has an edge weight associated with the number of unique data chunks shared between the pair of data retrieval requests connected by the edge).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Cheung and Wei and Merchia with those of Chavda. Chavda teaches using a weighted graph to determine a desired compression order for the unique data chunks, which allows the system to provide a more efficient retrieval and compression order for each data chunk to minimize the memory resources and processing time required (Chavda paragraph [0023], In general, deduplication index 114 can be any data structure that allows for the efficient storing and organizing of data, that may be accessed by data retrieval optimizer program 112, and that allows data retrieval optimizer program 112 to service a plurality of data retrieval requests from a computing device, for example, client computing device 120. In preferred embodiments of the invention, storage 116 includes a hard disk unit that stores data chunks file 115 and deduplication index 114. In general, storage 116 can be any device, or combination of devices, that allows data chunks file 115 and deduplication index 114 to be stored within it and allows data retrieval optimizer program 112 to access it in order to service a plurality of data retrieval requests received from a computing device, for example, client computing device 120. In preferred embodiments of the invention, buffer pool 118 includes computer memory, such as memory 406, where data retrieval optimizer program 112 temporarily stores the data chunks that it reads from data chunks file 115 that are required to service the plurality of data retrieval requests received from client computing device 120. In general, buffer pool 118 may be any computer data storage device of finite capacity that allows data retrieval optimizer program 112 to assemble and store data objects as well as store data chunks).. Note that Chavda is not used to explicitly teach a specific compression ratio, that particular limitation is taught by Wei. Chavda is used for the rest of the claim.

Claim 16 is the corresponding non-transitory computer readable medium claim to system claim 4. It is rejected with the same references and rationale.


Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Wei in further view of Merchia as applied to claim 1, 9 and 13 above, and further in view of Hayes et al. (US Publication No. 2014/0068505 -- "Hayes").

Regarding claim 10, Cheung in view of Wei in further view of Merchia in further view of Hayes teaches The method of claim 9, wherein the data compression has a particular compression algorithm associated therewith, (Cheung paragraph [0098], Still further, because data chunks 1014a and 1014d are no longer present in chunk container 1006, leaving unused space/storage gaps, a compaction algorithm has moved 1014b, 1014c, 1014e, and 1014f in chunk container 1006 to reclaim the unused space. As shown in FIG. 14, data chunk 1014b has been shifted to a first offset location in chunk container 1006 (where data chunk 1014a was previously located, data chunk 1014c has been shifted to another offset location to contiguously follow data chunk 1014b, data chunk 1014e has been shifted to another offset location to contiguously follow data chunk 1014c, and data chunk 1014f has been shifted to another offset location to contiguously follow data chunk 1014e in chunk container 304. In this manner, the storage space in chunk container 304 previously filled by data chunks 1014a and 1014d may be reclaimed) and the method further comprises dividing the data into the plurality of data chunks based on a sliding window size of the particular compression algorithm (Hayes paragraph [0033], Regardless of how the window/pane size data 150 represents the respective sizes of the window 200 and the pane 215, the window/pane size data 150 represent a correlation between the size of the pane 215, as selected by the user, and the size of the window 200 for the particular application 125. Moreover, additional window/pane size data 150 can be stored to the window/pane size data table 120 each time the user resizes the pane 215 after the window 200 has been resized or opened. In this regard, the pane sizing service 115 can be configured to detect pane resize events 140 for a particular period of time after the window is resized or opened, within a particular number of user interactions with the window 200 after the window is resized or opened, or prior to a particular type of user interaction with the window 200 being detected. For instance, the pane sizing service 115 can be configured to detect pane resize events 140 prior to the user inputting data, or a certain amount of data, into the main work area 210. Thus, additional window/pane size data 150 can be accumulated over time, and can be used by the pane sizing service 115 to automatically resize the pane 215 when the window 200 is opened or resized. Hayes paragraph [0041], In another arrangement, to determine a pane size for the pane 215 that is appropriate for the new size of the window 200, the pane sizing service 115 can access prior window/pane size data 320 corresponding to a plurality of user-defined pane sizes associated with the application 125, each of the plurality of user-defined pane sizes corresponding to a respective window size. Based on the plurality of user-defined pane sizes and the respective window sizes, the pane sizing service 115 can generate an equation that correlates pane size to window size, and apply the equation to determine the new pane size for the pane 215. The equation can be generated, for example, using least squares approach to fit the equation to the data 320, or any other suitable approach to automatically generating an equation. In this regard, although the equation may be linear, this is not always the case. For example, the equation may be a quadratic equation, a cubic equation, a quartic equation, or any other type of equation. The resizing of the window can be designed based on a particular algorithm).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Cheung and Wei and Merchia with those of Hayes. Hayes teaching having the user be able to choose a size for the sliding window used in the division of data. This allows Within a window, at least one boundary of a pane is defined by a respective sash. The sash is configured to be user moveable, enabling the user to move the sash to selectively adjust the size of the pane (e.g., height, width and/or area). When the user moves the sash from an original position to a new position, the user-defined size of the pane resulting from the sash being moved, and the size of the window when the sash is moved, is recorded. Such data recordation can occur each time the user moves the sash soon after opening or resizing the window, or within a particular number of user related events after the window is opened or resized by the user. Thus, an understanding of the user's panel size preferences with respect to window size will be understood. Each time the user enters an input to resize a particular window in which the pane is presented, the GUI will resize the pane according to the window size based on the understanding of the user's preferences gleaned from the recorded data).

Regarding claim 11, Cheung in view of Wei in further view of Merchia in further view of Hayes teaches The method of claim 10, further comprising receiving a user selection of the sliding window size (Hayes paragraph [0033], Regardless of how the window/pane size data 150 represents the respective sizes of the window 200 and the pane 215, the window/pane size data 150 represent a correlation between the size of the pane 215, as selected by the user, and the size of the window 200 for the particular application 125. Moreover, additional window/pane size data 150 can be stored to the window/pane size data table 120 each time the user resizes the pane 215 after the window 200 has been resized or opened. In this regard, the pane sizing service 115 can be configured to detect pane resize events 140 for a particular period of time after the window is resized or opened, within a particular number of user interactions with the window 200 after the window is resized or opened, or prior to a particular type of user interaction with the window 200 being detected. For instance, the pane sizing service 115 can be configured to detect pane resize events 140 prior to the user inputting data, or a certain amount of data, into the main work area 210. Thus, additional window/pane size data 150 can be accumulated over time, and can be used by the pane sizing service 115 to automatically resize the pane 215 when the window 200 is opened or resized. The user can select the size of the sliding window, or choose to resize it).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Cheung and Wei and Merchia with those of Hayes. Hayes teaching having the user be able to choose a size for the sliding window used in the division of data. This allows the user to choose a particular window size that is optimal for their particular data manipulation or operation, which can improve system performance and reliability (Hayes paragraph [0023], Within a window, at least one boundary of a pane is defined by a respective sash. The sash is configured to be user moveable, enabling the user to move the sash to selectively adjust the size of the pane (e.g., height, width and/or area). When the user moves the sash from an original position to a new position, the user-defined size of the pane resulting from the sash being moved, and the size of the window when the sash is moved, is recorded. Such data recordation can occur each time the user moves the sash soon after opening or resizing the window, or within a particular number of user related events after the window is opened or resized by the user. Thus, an understanding of the user's panel size preferences with respect to window size will be understood. Each time the user enters an input to resize a particular window in which the pane is presented, the GUI will resize the pane according to the window size based on the understanding of the user's preferences gleaned from the recorded data).


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Wei in further view of Merchia as applied to claim 1, 9 and 13 above, and further in view of Chavda, and in further view of Yamane et al. (US Publication No. 2020/0265044 -- "Yamane").

	Regarding claim 12, Cheung in view of Wei in further view of Merchia in further view of Chavda teaches The method of claim 9, further comprising: the information handling system determining a weighted graph based on the plurality of unique data chunks, the weighted graph including nodes consisting of the unique data chunks and weighted edges between respective pairs of unique data chunks that are based on the compression ratio (Wei teaches a specific compression ratio for data chunks, see Wei paragraph [0010], a data object processing apparatus, where the apparatus includes: a block dividing module, configured to divide a data object into one or more blocks; a data segment generating module, configured to calculate a sample compression ratio of each block. A compression ratio is determined for the pairs of data "blocks" (i.e., chunks) which are unique as they have already been deduplicated previously. This process is also explicitly laid out for unique data chunks as well, Wei paragraphs [0041-0042], Step 14: Calculate a fingerprint of each of the data chunks, determine, by using the fingerprint, whether each of the data chunks is stored in a storage device, and send, to the storage device, the data chunk that is not stored in the storage device, along with the fingerprint and the sample compression ratio that are corresponding to the data chunk that is not stored. [0042] A fingerprint is used to uniquely identify a data chunk, and a data chunk and a fingerprint corresponding to the data chunk have a one-to-one correspondence. A fingerprint calculating method is to calculate a hash (Hash) value of a data chunk as a fingerprint) for that pair of unique data chunks; (Chavda Figure 2B; Chavda paragraph [0030], FIG. 2B illustrates a relationship graph constructed from mapping the three un-serviced data retrieval requests of FIG. 2A into a relationship graph, in accordance with an embodiment of the present invention. Each node of relationship graph G1 represents a data object that is composed of data chunks, and each pair of data objects that share at least one data chunk share an edge. In a preferred embodiment, the weight of each edge is the total number of shared chunks between two nodes (in another embodiment, the weight of each edge is the total size of the shared chunk or chunks). Data object R3 shares two data chunks with data object R1, data chunks C1 and C3, which results in an edge between data object R3 and data object R1 with an edge weight of 2. Data object R3 also shares a data chunk with R2, data chunk C4, which results in an edge between data object R3 and data object R2 with an edge weight of 1. Data object R1 and data object R2 do not have any chunks in common, and so their nodes do not share an edge. In a slightly different example, if data object R3 and data object R2 did not share a data chunk, then the depicted edge between them would not exist in relationship graph G1. Also see Chavda claim 2, wherein the determining a servicing sequence of the plurality of data retrieval requests further comprises the step of: the first computing device mapping the plurality of data retrieval requests into a relationship graph, wherein each node of the relationship graph corresponds to a data retrieval request, and wherein each edge of the relationship graph has an edge weight associated with the number of unique data chunks shared between the pair of data retrieval requests connected by the edge).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Cheung and Wei and Merchia with those of Chavda. Chavda teaches using a weighted graph to determine a desired compression order for the unique data chunks, which allows the system to provide a more efficient retrieval and compression order for each data chunk to minimize the memory resources and processing time required (Chavda paragraph [0023], In general, deduplication index 114 can be any data structure that allows for the efficient storing and organizing of data, that may be accessed by data retrieval optimizer program 112, and that allows data retrieval optimizer program 112 to service a plurality of data retrieval requests from a computing device, for example, client computing device 120. In preferred embodiments of the invention, storage 116 includes a hard disk unit that stores data chunks file 115 and deduplication index 114. In general, storage 116 can be any device, or combination of devices, that allows data chunks file 115 and deduplication index 114 to be stored within it and allows data retrieval optimizer program 112 to access it in order to service a plurality of data retrieval requests received from a computing device, for example, client computing device 120. In preferred embodiments of the invention, buffer pool 118 includes computer memory, such as memory 406, where data retrieval optimizer program 112 temporarily stores the data chunks that it reads from data chunks file 115 that are required to service the plurality of data retrieval requests received from client computing device 120. In general, buffer pool 118 may be any computer data storage device of finite capacity that allows data retrieval optimizer program 112 to assemble and store data objects as well as store data chunks). Note that Chavda is not used to explicitly teach a desired compression order, that particular limitation is taught by Wei. Chavda is used for the rest of the claim.

	Cheung in view of Wei in further view of Merchia in further view of Chavda does not teach the information handling system determining the desired compression order based on an approximation of a shortest or longest Hamiltonian path of the weighted graph.
	However, Yamane teaches the information handling system determining the desired compression order based on an approximation of a shortest or longest Hamiltonian path of the weighted graph (Yamane paragraph [0050-0051], In complex graph data having many vertices, the number of paths from one starting point vertex (node) is enormous. In order to search the k-shortest paths in complex graph data, shortest paths are to be searched with respect to the enormous number of paths passing through each of vertices, resulting in a higher amount of computational complexity and longer search times. [0051] An extension of Dijkstra method for acquiring shortest paths (hereinafter, which will sometimes be called “extended Dijkstra method”) may be considered. For example, the extended Dijkstra method searches a path departing from a starting point and reaching an end point substantially concentrically as in breadth-first search. However, not only the shortest path but also the searched second and subsequent shortest paths are held at vertices of the paths passing there through during the search. The shortest path is used to determine the order of events. The determined path passes through each of the vertices once, similar to a Hamiltonian method).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Cheung, Wei, Merchia and Chavda with those of Yamane. Yamane teaches finding the shortest path of a weighted graph in order to determine the particular order of an action (i.e., compression). This is an obvious improvement to make as it allows the system resources to be minimized as well as the processing time for the computer operation to occur and complete (Yamane paragraph [0004], Such network-based data are mathematically called a graph or graph data. The graph data are analyzed to extract important information for business, management, a study or the like. A method that searches the shortest path between two vertices such as breadth-first search, Dijkstra method and bidirectional search has been widely utilized for the graph data analysis).

Response to Arguments
Applicant's arguments filed December 30th, 2020 have been fully considered but they are not persuasive. 

Applicant argues:
“Applicant respectfully disagrees with these rejections. With respect to claim 1, the Examiner admits that Cheung does not teach “determin[ing] a compression ratio for respective pairs of the unique data chunks” arguing instead that Wei teaches this limitation. Office Action at 4-5.
Applicant disagrees. The cited portion of Wei discusses calculating a “fingerprint of each of the data chunks” and a “sample compression ratio,” but it appears that these relate to individual data chunks rather than pairs of data chunks.”

Examiner respectfully disagrees. The applicant argues that Wei is only referring to a single data chunk rather than multiple data chunks, however the examiner asserts that Wei does also map towards multiple data chunks. For example, one of the cited Wei paragraphs discusses how data objects can be divided into multiple data blocks or chunks before the compression ratio is determined, meaning that the compression ratio is determined for pairs (or a plurality) of each of the data blocks (Wei paragraph [0010], a data object processing apparatus, where the apparatus includes: a block dividing module, configured to divide a data object into one or more blocks; a data segment generating module, configured to calculate a sample compression ratio of each block).

Applicant’s arguments, see pages 1-2 (numbered pages 8-9), filed December 30th, 2020, with respect to the rejection(s) of claim(s) 1-4 and 9-16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cheung et al. (US Publication No. 2012/0131025 -- "Cheung") in view of Wei et al. (US Publication No. 2017/0017407 -- "Wei"), as applied to the original claim 1, and further in view of Merchia et al. (US Publication No. 2009/0012982 – “Merchia”).

The newly added reference of Merchia teaches the concept of concatenating together different data chunks, and then performing a test compression on the concatenated data pairs. The particular paragraphs used for citation as well as the motivation for combination can be found in the mapping section above.

Allowable Subject Matter
Claims 5-8 and 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 5-8 and 17-20 have been indicated as containing allowable subject “wherein weights of the weighted edges are determined based on a monotonic function such that larger compression ratios correspond to smaller weights”. This limitations means that the weights of the weighted edges used in the weighted graph (i.e., spanning tree) are determines to be related to the compression ratio. Even more specific than that, the compression ratio and the weighted edges of the weighted graphs must be inversely proportional in such a way that a monotonic function can be applied. This means that the larger compression ratios must always and consistently correspond to a smaller weight of a weighted edge in a weighted graph. If there is even a single exception to the rule, then the monotonic function will not be satisfied. This detailed and specific relationship between the weighted edges on a weighted graph for unique (deduplicated) data chunks and a desired compression order determined through the use of said weighted graph, is a novel concept that is not taught in the current art in the technological field. The claims are therefore indicated as objected to as depending on a currently rejected independent claim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627.  The examiner can normally be reached on Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.C.K./           Examiner, Art Unit 2136      
                                                                             
/CHARLES RONES/           Supervisory Patent Examiner, Art Unit 2136